Filed 9/11/20 In re X.A. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re X.A. et al., Persons                                   B303728
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No.
                                                              18CCJP00373A-B)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 S.G.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County. Martha A. Matthews, Judge. Affirmed.
      Elizabeth C. Alexander, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Sarah Vesecky, Senior Deputy
County Counsel, for Plaintiff and Respondent.
      __________________________________________

       This appeal follows the juvenile court’s order terminating
appellant S.G.’s (mother) parental rights to her 11-year-old
daughter X.A. (daughter) and 10-year-old son X.A. (son) and
ordering adoption as their permanent plan. Mother argues the
beneficial parental relationship exception to adoption existed
and, therefore, the juvenile court erred in ordering adoption as
the permanent plan. Mother also challenges the juvenile court’s
order summarily denying her Welfare and Institutions Code
section 388 petition for modification, in which mother sought to
have family reunification services reinstated. As explained
below, we find no error and affirm.
                         BACKGROUND
1.     The Family and Previous Dependency Proceedings
       Daughter and son are the children of mother and C.A.
(father). Mother and father are not married but have been in a
relationship on and off for years. Both mother and father have
extensive criminal records, including arrests for drug-related
charges.
       Between November 2009 and April 2011, daughter and son
were dependents of the court in an earlier dependency case
involving the family. That earlier case was prompted when
mother and son both tested positive for methamphetamines at
son’s birth. In that case, the juvenile court declared daughter




                                2
and son dependents of the court based on mother’s and father’s
long history of drug abuse and current use of methamphetamine.
Mother and father received family reunification and maintenance
services. Eventually, the court returned the children to mother’s
care on the condition mother reside in the home of her mother
(maternal grandmother).
2.     Events Preceding Petition
       In January 2018, a special search unit of the Los Angeles
County Probation Department attempted to search the home of
father, who was at the time on probation for identity theft.
Because father was not at his home, the search unit proceeded to
a secondary address for father, which was maternal
grandmother’s home. At maternal grandmother’s home, the
search unit located father as well as maternal grandmother,
mother, and the children. Father was under the influence of an
illegal narcotic and was arrested. The home was “ ‘filthy.’ ” Drug
paraphernalia and drug residue were found inside a backpack in
the children’s bedroom. Mother “appear[ed] to have a drug
problem.” She was “very disheveled,” had pock marks on her
face, had lost most of her molars, and had only a few front teeth.
Maternal grandmother indicated she was in the process of
moving to another home.
       Because children were present, law enforcement notified
the Los Angeles County Department of Children and Family
Services (Department), which dispatched social workers to the
scene. A Department social worker interviewed mother, who
admitted using methamphetamine two days earlier and stated
she and father often used the drug together. Mother said she had
been using methamphetamine on and off for many years. Mother
also stated she smoked marijuana often for back pain. Father




                                3
confirmed that he and mother used methamphetamine and
smoked marijuana. Father said mother had been using
methamphetamines for the past 20 years. Son told the social
worker he saw “weed” at his home, stating it belonged to mother.
Daughter told the social worker mother and father both smoked
marijuana.
       Mother and father admitted to incidents of domestic
violence. Mother stated the children were present during one
recent incident. Daughter and son both reported seeing mother
and father physically fight many times.
       The Department took the children into protective custody.
3.     Petition, Detention, Adjudication, and Disposition
       Two days later, on January 19, 2018, the Department filed
a Welfare and Institutions Code section 300 petition on behalf of
the children (petition).1 The petition stated counts under both
subdivisions (a) and (b) of section 300. In particular, the petition
alleged the children were at risk of serious physical harm due to
the parents’ domestic violence and drug use, as well as their act
of creating a detrimental home environment by leaving drug
paraphernalia in the home with the children.
       At the detention hearing, the juvenile court ordered the
children detained from mother and father. Soon after, the
children were placed with maternal grandmother, who had
moved into her new home and with whom the children had lived
since birth. The children remained placed with maternal
grandmother for the duration of these proceedings.
       The Department continued its investigation. Mother and
the children reiterated what they previously had told the

      1 Undesignated statutory references are to the Welfare and
Institutions Code.




                                 4
Department social worker regarding the parents’ drug use and
domestic violence. In addition, daughter reported when they all
lived together maternal grandmother had been their primary
caretaker.
       At the adjudication hearing held March 20, 2018, mother
and father each entered a waiver of rights form and a no contest
plea. The juvenile court amended the petition slightly, sustained
the petition as amended, and found the children were persons
described by section 300.
       The juvenile court ordered daughter and son removed from
their parents and ordered family reunification services. The
court ordered mother and father each to complete an in-patient
drug program, drug and alcohol testing, a parenting program,
and individual counseling. The parents were granted monitored
visitation with the children.
4.     Reunification Period and Termination of
       Reunification Services
       In an August 2018 report, the Department stated the
children continued to live with maternal grandmother, who was
committed to caring for them. The children were happy and well-
adjusted as they had lived with maternal grandmother since
birth. Although they had expressed their desire to reunify with
their parents, the children understood if reunification did not
occur, they would remain in maternal grandmother’s care.
       The Department also reported neither mother nor father
had complied with their case plans. Mother missed several drug
tests and tested positive for marijuana three times, with one test
also being positive for amphetamine and methamphetamine.
Father also tested positive one time for amphetamine and
methamphetamine, was arrested on felony charges, and




                                5
sentenced to county jail. Neither mother nor father had enrolled
in any court-ordered programs. Nonetheless, mother and father
(until his arrest) had been visiting with the children consistently.
The visits were monitored and were reported generally to have
gone well.
       Just prior to a September 2018 review hearing, the
Department reported mother again had missed drug tests and
once more tested positive for amphetamine and
methamphetamine. Soon after, however, mother entered a
residential drug treatment program, which included individual
counseling, alcohol and drug education, domestic violence classes,
relapse prevention, and parenting classes. At the review hearing,
the juvenile court found the parents’ compliance with their case
plans had been partial and continued reunification services.
       In February 2019, the Department reported the children
continued to do well in maternal grandmother’s care. The
Department also stated mother had completed her residential
treatment program, which included a parenting program,
domestic violence program, and anger management program.
Mother also had tested negative several times, but missed a few
drug tests as well, most recently one month earlier. Although
mother stated she had enrolled in an aftercare program, she had
not provided written verification of her enrollment or
participation in such a program. Mother continued to have
monitored three-hour visits with the children three times a week.
Maternal grandmother monitored the visits and reported mother
was appropriate during the visits. As of the February 2019
report, mother was not employed and did not have stable
housing. Father had not complied with his case plan and
continued to use drugs.




                                 6
       The Department urged the juvenile court to terminate the
parents’ reunification services, stating its belief “that at this time
the parents are not able to provide the children with a stable
home, nor their basic necessities.” Although noting “mother has
made some progress toward addressing some of the issues that
led to the children’s detention from her care,” the Department
remained concerned. The Department cited the family’s previous
dependency case, where mother similarly had complied with her
case plan but when the children were returned to her care and
the case closed, mother “allowed the father unlimited access to
the children and again placed them at risk due to the parents[’]
unresolved substance abuse and discord in their relationship.”
The Department also did not believe the parents understood how
to prioritize their children’s best interests.
       Just prior to a March 2019 review hearing, the Department
reported mother had relapsed. In February 2019, mother tested
positive for amphetamine and methamphetamine and failed to
appear for subsequent drug tests. Although mother had enrolled
in an outpatient program, she was discharged from the program
for noncompliance.
       On March 19, 2019, the juvenile court found mother’s
progress toward alleviating or mitigating the circumstances
leading to the children’s removal from her care was partial, and
father’s progress was minimal. The court terminated
reunification services for both mother and father and set the
matter for a permanency planning hearing.




                                  7
5.     Permanency Planning, Section 388 Petition, and
       Termination of Parental Rights
       a.    Permanency Planning
       In July and August 2019, the Department reported the
children were happy and doing very well in maternal
grandmother’s care and had “a very strong connection” with her.
Mother continued to visit consistently with the children. Her
visits occurred at least three times a week for three hours at a
time. Maternal grandmother monitored mother’s visits and
reported mother was appropriate with the children. Maternal
grandmother also monitored father’s visits with the children and
reported no problems during his visits.
       In August 2019, the Department reported the children
wanted to be adopted by maternal grandmother. They
understood their maternal uncle would be a co-adoptive parent
because he was maternal grandmother’s support system. The
Department recommended adoption as the children’s permanent
plan.
       b.    Section 388 Petition
       In December 2019, two days before the permanency
planning hearing, mother filed two section 388 petitions, one for
each child, asking the juvenile court to order additional
reunification services for her and to allow her to have
unmonitored visits and overnight visits with the children or to
release the children to her care.2 Mother claimed circumstances
had changed since the court terminated reunification services in
March 2019. In particular, mother stated, “Mother has enrolled

      2 Because mother’s section 388 petitions were substantively
identical, we refer to them together simply as the section 388
petition.




                                8
and participated in an outpatient drug program and consistently
provided negative drug test results. At the program, Mother
participates in counseling, parenting, and aftercare. Mother
visits the child three times per week for three hours each visit.
Mother is also seeking employment.” Attached to the section 388
petition, mother included a letter from her outpatient program
stating she had enrolled in September 2019 and was scheduled to
complete the program in February 2020. The letter also
indicated mother had taken nine drug tests through the program,
all of which were negative. Mother argued the requested change
would be better for the children because “Mother can provide love
and support to her child. Mother would like to play a parental
role to the child and the child can accordingly have a parent in
the child’s life. Mother would like to provide a safe and nurturing
home for her child.”
       c.     Denial of Section 388 Petition and Termination
              of Parental Rights
       The permanency planning hearing was held on
December 11, 2019. At the start of the hearing, the juvenile court
considered whether it should set an evidentiary hearing on
mother’s section 388 petition. Counsel for the children and
counsel for the Department argued a hearing was not warranted.
Counsel for the children stated, “I’m really pleased to see that
mother is making progress; however, I don’t think that the
attachments to the 388 petition do meet the criteria for setting a
388 [hearing]. It does state that mother enrolled in outpatient
services in September [2019] but that she wouldn’t be due to
compete until February [2020]. This is the second time that this
case has been here for the same reasons, and we’re now basically
two years passed [sic] detention on the second version of the case.




                                9
So it is my understanding that she is visiting regularly. I did
speak again with the maternal grandmother yesterday after
receiving the 388, but . . . I don’t see enough to set the 388 for
hearing at this point.” The Department argued, “Mother is still
enrolled in the program and hasn’t actually completed the
program. Even the 388 [petition] itself states that mother is still
looking for a job. Even after mother completes the program, she
would have to have a period of stability in order to really show
that the circumstances have actually changed. [¶] In addition,
the children are very stable in the placement of the maternal
grandmother, and I do not believe that the mother has shown it
is in the children’s best interest . . . to set the matter for a
hearing.” On the other hand, mother’s counsel argued she had
satisfied the prima facie standard for setting a hearing on her
section 388 petition.
       The juvenile court denied mother’s section 388 petition
without a hearing. The court stated, “Even if everything that
mother is presenting is true, and that mother is really turning
her life around, which I’m very glad to see, there is still the issue
of best interest. This is not the first time this has happened.
There was a prior case, and it was about methamphetamine, and
it was back in 2009 and the children were taken away from the
mother and then returned. Then mother had a relapse and the
children were taken away again. [¶] Their grandmother has
always been a point of stability in their lives. She’s always been
involved in their care, so the children have gone back and forth
with mother too many times for it to be in their best interest for
this court to disturb the stability that they’ve attained. Even if
things are going really well for the mother, I simply do not think
that there is any possibility that it would be in the children’s best




                                 10
interest to reopen the possibility of going back to mother.
They’ve just been through too much already.”
       The court then proceeded to hear argument on the proposed
permanent plan of adoption for the children. Counsel for father
had not received any direction from his client and, therefore,
entered a general objection on father’s behalf. Mother’s counsel
argued the beneficial parental relationship exception to adoption
applied. (§ 366.26, subd. (c)(1)(B)(1).) Counsel noted mother had
“provided a sworn statement that she visits her children three
times a week three hours each visit, and I’d ask the court to
consider that for the c-1/B-1 exception.” Mother’s counsel did not
offer additional support for application of the beneficial parental
relationship exception. Counsel for the children argued no
exception to adoption applied. Although mother was visiting the
children consistently—which counsel stated was “wonderful for
the children”—counsel claimed mother could not show she was
“providing daily parenting duties for the children.” Counsel for
the children also noted the children were “both in agreement with
adoption.”
       The juvenile court agreed that no exception to adoption
applied, terminated mother’s and father’s parental rights to
daughter and son, and ordered adoption as the permanent plan
with maternal grandmother as the prospective adoptive parent.
The court stated, “It is certainly true that the children have a
relationship with their mother, but the person who has been
providing 24/7 care for these children, not just recently, but
pretty much throughout their lives, is the grandmother. So I
really can’t find that the exception [to adoption] applies.”




                                11
6.     Appeal
       Mother appealed the juvenile court’s orders denying her
section 388 petition and terminating her parental rights.
                           DISCUSSION
1.     Section 388 Petition
       Mother argues the juvenile court erred when it summarily
denied her section 388 petition without a hearing. Mother claims
the court should have granted a hearing on her section 388
petition because she made a prima facie showing both of changed
circumstances and that the requested modification would be in
the children’s best interest. As discussed below, we find no error.
       a.    Applicable Law and Standard of Review
       “After the termination of reunification services, the
parents’ interest in the care, custody and companionship of the
child are no longer paramount. Rather, at this point ‘the focus
shifts to the needs of the child for permanency and stability.’ ”
(In re Stephanie M. (1994) 7 Cal. 4th 295, 317.) “ ‘The burden
thereafter is on the parent to prove changed circumstances
pursuant to section 388 to revive the reunification issue. Section
388 provides the “escape mechanism” that . . . must be built into
the process to allow the court to consider new information.’ ” (In
re Zacharia D. (1993) 6 Cal. 4th 435, 447.) “Even after the focus
has shifted from reunification, the scheme provides a means for
the court to address a legitimate change of circumstances while
protecting the child’s need for prompt resolution of his custody
status.” (In re Marilyn H. (1993) 5 Cal. 4th 295, 309.) Thus,
“after reunification services have terminated, a parent’s [section
388] petition for either an order returning custody or reopening
reunification efforts must establish how such a change will
advance the child’s need for permanency and stability.” (In re




                                12
J.C. (2014) 226 Cal. App. 4th 503, 527.) The parent’s best
interests “are simply no longer the focus.” (Ibid.)
       The juvenile court is not required to hold a full hearing on a
section 388 petition. “The parent seeking modification must
‘make a prima facie showing to trigger the right to proceed by
way of a full hearing. [Citation.]’ [Citations.] There are two
parts to the prima facie showing: The parent must demonstrate
(1) a genuine change of circumstances or new evidence, and that
(2) revoking the previous order would be in the best interests of
the children. [Citation.] If the liberally construed allegations of
the petition do not show changed circumstances such that the
child’s best interests will be promoted by the proposed change of
order, the dependency court need not order a hearing.” (In re
Anthony W. (2001) 87 Cal. App. 4th 246, 250.)
       “We review the juvenile court’s summary denial of a section
388 petition for abuse of discretion.” (In re Anthony W., supra, 87
Cal.App.4th at p. 250.) “ ‘ “The appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of
reason. When two or more inferences can reasonably be deduced
from the facts, the reviewing court has no authority to substitute
its decision for that of the trial court.” ’ ” (In re Stephanie M.,
supra, 7 Cal.4th at pp. 318–319.)
       b.     No Abuse of Discretion
       We conclude mother failed to make a prima facie showing
of either changed circumstances or that the requested
modification would be in the children’s best interest.
       As the juvenile court recognized, this is not the first
dependency proceeding involving this family. The earlier
proceeding also was based in part on mother’s drug abuse. In
that case, mother completed her drug treatment program and




                                 13
other court-ordered services and the children were returned to
her care. However, mother relapsed, and the instant case was
opened. Mother made progress below, including the completion
of an inpatient drug treatment program and negative drug tests.
However, during the pendency of the instant proceedings, mother
again relapsed and was discharged from the outpatient drug
treatment program in which she had enrolled. Thus, in the
context of this case, by showing she had again enrolled in but had
not yet completed an outpatient drug treatment program—
although certainly laudable—mother has not shown a genuine
change in circumstances. At most, mother demonstrated
changing circumstances, which was insufficient to satisfy her
burden. (In re Mickel O. (2011) 197 Cal. App. 4th 586, 615; In re
Casey D. (1999) 70 Cal. App. 4th 38, 49.)
       Even if we were to assume mother had made a prima facie
case of changed circumstances, she failed to demonstrate the
requested modifications would be in the children’s best interest.
As noted above, once the juvenile court terminated reunification
services, the focus shifted “ ‘to the needs of the child for
permanency and stability.’ ” (In re Stephanie M. supra, 7 Cal.4th
at p. 317.) Here, it is undisputed maternal grandmother had
always been, in the juvenile court’s words, the children’s “point of
stability” yet, over the years, the children had been shuttled back
and forth between mother and maternal grandmother. Other
than noting her consistent visits with the children, mother does
not explain how or why reopening her reunification services
would be in the children’s best interest. Conclusory allegations
are insufficient. (In re Edward H. (1996) 43 Cal. App. 4th 584,
593.) The children had found stability and a permanent home




                                14
with maternal grandmother, and it simply was not in their best
interest to disrupt that stability to try yet again with mother.
       A section 388 petition “which alleges merely changing
circumstances and would mean delaying the selection of a
permanent home for a child to see if a parent, who has repeatedly
failed to reunify with the child, might be able to reunify at some
future point, does not promote stability for the child or the child’s
best interests.” (In re Casey D., supra, 70 Cal.App.4th at p. 47.)
We conclude the juvenile court did not abuse its discretion in
summarily denying mother’s section 388 petition.
2.     Termination of Parental Rights and the Beneficial
       Parental Relationship Exception
       Mother also argues the juvenile court erred when it found
no exception to adoption and terminated mother’s parental rights
to the children. Mother claims the juvenile court should have
ordered a “lesser permanent plan, such as legal guardianship”
which would have “preserve[d] the precious parent-child bond
and be in their best interest.” We disagree.
       a.    Applicable Law and Standard of Review
       “At a section 366.26 hearing, the juvenile court selects and
implements a permanent plan for the dependent child.” (In re
Noah G. (2016) 247 Cal. App. 4th 1292, 1299.) At that stage of the
proceedings, the preferred plan for the dependent child is
adoption. (In re Breanna S. (2017) 8 Cal. App. 5th 636, 645.) “If
there is clear and convincing evidence that the child will be
adopted, and there has been a previous determination that
reunification services should be ended, termination of parental
rights at the section 366.26 hearing is relatively automatic.” (In
re Zacharia D., supra, 6 Cal.4th at p. 447.)




                                 15
       Nonetheless, there are statutory exceptions to the preferred
plan of adoption. “One exception to adoption is the beneficial
parental relationship exception. This exception is set forth in
section 366.26, subdivision (c)(1)(B)(i) which states: ‘[T]he court
shall terminate parental rights unless either of the following
applies: [¶] . . . [¶] (B) The court finds a compelling reason for
determining that termination would be detrimental to the child
due to one or more of the following circumstances: [¶] (i) The
parents have maintained regular visitation and contact with the
child and the child would benefit from continuing the
relationship.’ ” (In re Noah G., supra, 247 Cal.App.4th at
p. 1300.) Thus, at the permanency planning hearing, the juvenile
court conducts a two-step inquiry. “First, the court determines
whether there is clear and convincing evidence the child is likely
to be adopted within a reasonable time. [Citations.] Then, if the
court finds by clear and convincing evidence the child is likely to
be adopted, the statute mandates judicial termination of parental
rights unless the parent opposing termination can demonstrate
one of the enumerated statutory exceptions applies.” (In re
Breanna S., supra, 8 Cal.App.5th at pp. 645–646.)
       For the beneficial parental relationship exception to apply,
the parent “has the burden of proving her relationship with the
children would outweigh the well-being they would gain in a
permanent home with an adoptive parent.” (In re Noah G.,
supra, 247 Cal.App.4th at p. 1300.) Courts consider “[t]he age of
the child, the portion of the child’s life spent in the parent’s
custody, the ‘positive’ or ‘negative’ effect of interaction between
parent and child, and the child’s particular needs.” (In re
Autumn H. (1994) 27 Cal. App. 4th 567, 576.) “A showing the child
derives some benefit from the relationship is not a sufficient




                                16
ground to depart from the statutory preference for adoption.
[Citation.] No matter how loving and frequent the contact, and
notwithstanding the existence of an ‘ “emotional bond” ’ with the
child, ‘ “the parents must show that they occupy ‘a parental role’
in the child’s life.” ’ ” (In re Breanna S., supra, 8 Cal.App.5th at
p. 646; In re Noah G., at p. 1300 [“Evidence of frequent and loving
contact is not enough to establish a beneficial parental
relationship. [Citations.] The mother also must show she
occupies a parental role in the children’s lives”].) “Moreover
‘[b]ecause a section 366.26 hearing occurs only after the court has
repeatedly found the parent unable to meet the child’s needs, it is
only in an extraordinary case that preservation of the parent’s
rights will prevail over the Legislature’s preference for adoptive
placement.’ ” (In re Breanna S., at p. 646.)
       In reviewing challenges to the juvenile court’s decision as to
the applicability of the beneficial parental relationship exception,
we employ the substantial evidence or abuse of discretion
standard of review, depending on the nature of the challenge. “In
evaluating the juvenile court’s determination as to the factual
issue of the existence of a beneficial parental relationship, . . .
courts review for substantial evidence. [Citations.] But whether
termination of the parental relationship would be detrimental to
the child as weighed against the benefits of adoption is reviewed
for abuse of discretion.” (In re Noah G., supra, 247 Cal.App.4th
at p. 1300; see In re Breanna S., supra, 8 Cal.App.5th at p. 647.)
       b. No Abuse of Discretion
       It is undisputed the children were likely to be adopted.
Thus, the juvenile court was required to order adoption unless it
found an exception to adoption applied. (In re Breanna S., supra,




                                 17
8 Cal.App.5th at pp. 645–646.) Mother argues the beneficial
parental relationship exception to adoption applied.
       Mother claims she had visited consistently with the
children, her relationship with the children was parental in
nature, and it would be detrimental to the children to sever that
relationship. She claims, at the least, the juvenile court should
have ordered legal guardianship for the children. The
Department agrees mother maintained consistent and regular
visitation with the children. Nonetheless, the Department
contends the beneficial parental exception to adoption did not
apply because mother failed to demonstrate her bond with the
children was so significant as to outweigh the statutory
preference for adoption. We agree with the Department.
       As the Department correctly points out, the evidence shows
only that mother visited the children regularly, her visits were
always monitored, she generally acted appropriately during
visits, and the visits were positive. Although mother shared a
bond with her children, there is no evidence she occupied a
parental role in their lives by, for example, inquiring about the
children’s medical or education needs, attending medical
appointments or school meetings, or providing food or other
essentials for the children. Indeed, it is undisputed maternal
grandmother had always been the children’s primary caregiver.
Although early in the proceedings below, the children stated they
would like to reunify with mother, they later expressed their
desire to be adopted by maternal grandmother. The Department
consistently reported the children were thriving in maternal
grandmother’s care. In light of the record before us, we cannot
agree that mother’s relationship with the children outweighed




                               18
the benefits the children would gain through adoption by
maternal grandmother.
       Thus, while mother undeniably shared a bond with the
children, we conclude the juvenile court did not abuse its
discretion in finding mother failed to demonstrate her
relationship with the children outweighed the stability and well-
being they would gain in a permanent home with maternal
grandmother.
                          DISPOSITION
       The December 11, 2019 orders are affirmed.
       NOT TO BE PUBLISHED.




                                          LUI, P. J.
We concur:




      CHAVEZ, J.




      HOFFSTADT, J.




                               19